Filed 8/26/16 P. v. Dilworth CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                 DIVISION THREE


THE PEOPLE,

     Plaintiff and Respondent,                                         G051552

         v.                                                            (Super. Ct. No. 12HF1926)

CHARLES JAMESON DILWORTH,                                              OPINION

     Defendant and Appellant.



                   Appeal from a postjudgment order of the Superior Court of Orange County,
Christopher Evans, Temporary Judge. (Pursuant to Cal. Const., art. VI, § 21.) Reversed
and remanded. Request for judicial notice. Granted.
                   Thea Greenhalgh, under appointment by the Court of Appeal, for
Defendant and Appellant.
                   Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant
Attorney General, Julie L. Garland, Assistant Attorney General, Arlene A. Sevidal and
Elizabeth M. Kuchar, Deputy Attorneys General, for Plaintiff and Respondent.
                                             *               *               *
                                       INTRODUCTION
              The trial court reduced defendant Charles Jameson Dilworth’s felony
conviction for possession of a controlled substance to a misdemeanor. Pursuant to
Penal Code section 1170.18, subdivision (a), the trial court imposed a one-year parole
term. Because defendant was discharged from postrelease community supervision
(PRCS) on the day he filed his petition to reduce his felony conviction, he had completed
his sentence and should have been resentenced without imposition of a parole term
pursuant to Penal Code section 1170.18, subdivision (f). We reverse the trial court’s
postjudgment order and remand for resentencing.


                    STATEMENT OF FACTS AND PROCEDURAL HISTORY
              Defendant was charged in an information with one felony count of
possession of a controlled substance (Health & Saf. Code, § 11350, subd. (a)), and one
misdemeanor count of possession of controlled substance paraphernalia (id., § 11364.1,
subd. (a)). The information also alleged a prior serious and violent felony conviction.
(Pen. Code, §§ 667, subds. (d), (e)(1), 1170.12, subds. (b), (c)(1).) Defendant pled guilty
to both counts, and admitted the prior conviction allegation. The prosecution moved to
strike the prior conviction, and the trial court exercised its discretion in granting the
motion. The court placed defendant on three years’ formal probation.
              Defendant admitted violating his probation, and the trial court found him in
violation and terminated his probation. The court then sentenced defendant to 16 months
in state prison. In September 2013, defendant was released to PRCS for a period of three
years.1

              1
                The Attorney General filed a request for judicial notice of two
documents: the Orange County Probation Department notice of supervision for
defendant, and the Orange County Probation Department notice of discharge of
defendant. Defendant did not object to the Attorney General’s request. These documents
are the proper subject of judicial notice, pursuant to Evidence Code section 452,

                                               2
               In February 2015, defendant filed a petition to reduce his felony conviction
to a misdemeanor, pursuant to Penal Code section 1170.18. The petition was granted,
and the trial court imposed a 365-day county jail sentence, with 365 days’ custody credit.
The court also ordered defendant be placed on parole for one year. Defendant timely
filed a notice of appeal.


                                        DISCUSSION
               Defendant contends the trial court erred by ordering him to serve a one-year
parole period. He argues that because he had completed his prison term, he came within
Penal Code section 1170.18, subdivision (f), which does not authorize the imposition of a
one-year parole period. The Attorney General argues that defendant was properly
resentenced under Penal Code section 1170.18, subdivision (a), and a parole term was
properly imposed because defendant was still serving his sentence at the time he filed his
petition for resentencing. The Attorney General also argues that because defendant was
still on PRCS when he filed his petition, he had not completed his sentence and was not
eligible for resentencing under Penal Code section 1170.18, subdivision (f).
               We reverse the trial court’s postjudgment order. The documents of which
we have taken judicial notice, at the Attorney General’s request, show that defendant was
discharged from PRCS on February 25, 2015, which is the same date he filed his
Proposition 47 petition. Therefore, defendant had completed his sentence at the time he
filed his petition, and the trial court did not have the authority to impose a one-year
parole term.
               We remand the case to the trial court to correctly resentence defendant
pursuant to Penal Code section 1170.18, subdivision (f). In light of the remand for


subdivision (c), as official acts of an administrative agency. The documents are relevant
to determining whether defendant was still serving his sentence when the trial court
granted his petition. Therefore, we grant the request for judicial notice.

                                              3
resentencing, defendant’s argument that the court erred in failing to reduce his fines
under Penal Code sections 1202.4 and 1202.45 is moot.


                                       DISPOSITION
              The postjudgment order is reversed and the matter is remanded to the trial
court for resentencing.




                                                 FYBEL, J.

WE CONCUR:



BEDSWORTH, ACTING P. J.



ARONSON, J.




                                             4